ORDER

PER CURIAM.
Monty Pruett appeals the judgment denying his Rule 24.035 motion to vacate, set aside, or correct a judgment and sentence against him for forgery in violation of Section 570.090.1(1), RSMo (1994). On appeal, Pruett contends the motion court clearly erred in denying his Rule 24.035 motion because the trial court failed to comply with Rule 24.02(c) by not inquiring of Pruett in open court whether his guilty plea was the result of any promise other than the plea agreement, in order to assure the voluntariness of the plea. Pruett also contends the motion court clearly erred in failing to enter specific findings of fact and conclusions of law denying Pruett’s claim in the Rule 24.035 motion that there was no factual basis to support the guilty plea, because failure to make specific findings and conclusions as to each allegation raised by Pruett deprived him of the opportunity for meaningful review.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).